DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 11/09/21. By virtue of this amendment, claims 1-9, 15 are cancelled and thus, claims 10-14 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Solar (US Pub,. No: 2018/0029641).
With regards to claim 10, Solar discloses a presentation device 12 (Fig. 1) comprising processing circuitry, the processing circuitry being configured: to estimate behavior of a vehicle [paragraphs 4 and 14]; to illuminate a projection pattern onto ground around the vehicle by an illuminator [paragraphs 5 and 17]; and to control the illuminator to illuminate the projection pattern in accordance with the behavior of the vehicle being estimated [paragraph 5], wherein when there is a tendency for abnormal behavior of the vehicle estimated by the to estimate to get worse [paragraphs 8, 11, 12], the processing circuitry is configured to control the illuminator to change a display mode of a projection pattern in 
Solar also obviously disclose or capable of performing that, the projection pattern comprising a gradual pattern of incremental adjustment in intensity that varies on the ground based on distance from the vehicle, wherein the projection pattern extends on the ground on a plurality of sides of the vehicle.
See paragraph [0016] for A vehicle may include light bulb, LED and/or LASER light sources mounted to illuminate the outside to project a light pattern to nearby structures, walls or the ground outside and at or around the vehicle. 
See paragraph[0017] for When parking a vehicle within a dense structure, the remaining distance to nearby detected collision hazard objects may be projected onto the (real) objects, close walls or onto the ground by vehicle inherent light sources, such as projectors (such as, for example, LCD projectors, DLP projectors, LED projectors, LCoS projectors or LASER projectors) or such as by (standalone) LASERS, which may be directed by a rotating or moving mirror or microelectromechanical (MEM) systems (for example a MEM mirror oscillating (or scanning) in two axis), OLED or LED matrix beams, or such as by mechanically adjusted lamp's beams.
With regards to claim 12, Solar discloses wherein in the to estimate, abnormal behavior of the vehicle is estimated, on a basis of detected information obtained from an external sensor (14a-14d, paragraph [0013]) for detecting conditions around the vehicle.
With regards to claim 13, Solar discloses a presentation device comprising processing circuitry, the processing circuitry being configured: to estimate behavior of a vehicle [paragraphs 4 and 14], to illuminate a projection pattern onto ground around the vehicle by an illuminator [paragraphs 5 and 17];
and to control the illuminator to illuminate the projection pattern in accordance with the behavior of the vehicle being estimated[paragraph 5], wherein in the to control, an area around the vehicle 
Solar obviously disclose or capable of performing thatr, the processing circuitry- is configured to control the illuminator to illuminate the plurality of areas with different modes of the projection pattern, respectively, such that the different modes of the projection pattern form a gradual pattern of incremental adjustments in intensity, wherein the projection extends on the ground on a plurality of sides of the vehicle.
See paragraph [0016] for A vehicle may include light bulb, LED and/or LASER light sources mounted to illuminate the outside to project a light pattern to nearby structures, walls or the ground outside and at or around the vehicle. 
See paragraph[0017] for When parking a vehicle within a dense structure, the remaining distance to nearby detected collision hazard objects may be projected onto the (real) objects, close walls or onto the ground by vehicle inherent light sources, such as projectors (such as, for example, LCD projectors, DLP projectors, LED projectors, LCoS projectors or LASER projectors) or such as by (standalone) LASERS, which may be directed by a rotating or moving mirror or microelectromechanical (MEM) systems (for example a MEM mirror oscillating (or scanning) in two axis), OLED or LED matrix beams, or such as by mechanically adjusted lamp's beams.

.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Solar (US Pub, No: 2018/0029641) in view of Shimaoka et al. (US Pub. No: 2008/0175012).
With regards to claim 11, Solar disclose all the claimed limitation except for wherein in the to estimate, abnormal behavior of the vehicle is estimated, on a basis of detected information obtained from an internal sensor detecting the behavior of the vehicle.
Shimaoka et al disclose an internal sensor as shown in paragraph [0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Shimaoka et al to determine from the detected number of revolutions of the wheel and can provide alert both a driver and a person regardless of the color of the person’s clothes.

Citation of pertinent prior art
	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 
 
/Minh D A/
Primary Examiner
Art Unit 2844